DETAILED ACTION

Receipt is acknowledged of the amendment filed on October 18, 2021, which has been fully considered in this action.  Claims 1, 8, 13 and 21 have been amended, claims 2-7, 9-12 and 14-18 canceled and claims 24 and 25 newly added.  Claims 1, 8, 13, 19-21, 24 and 25 remain in the application and an action as to them merits follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1 lines 14-16, the sentence “the third opening positioned perpendicular to the second opening and the third opening” is indefinite since in lines 13 and 14, the third opening is recited as being “positioned opposite from the second opening” and it is not clear how the third opening can be positioned perpendicular to the third opening (i.e. itself).    It appears that applicant is referring to the first opening 170, which is perpendicular to the second opening 171 and the third opening 172 and should be amended accordingly.

Allowable Subject Matter
Claims 1, 8, 24 and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1, 8, 24 and 25:  The prior art did not teach or suggest a connector as claimed by the applicant, specifically a connector as currently amended in independent claim 1 and if the 35 U.S.C. 112(b) rejection is corrected, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which are well taken and found to be convincing.
The following is an examiner’s statement of reasons for allowance of claims 13, 19 and 20:  The prior art did not teach or suggest a connector as claimed by the applicant, specifically a connector as currently amended in independent claim 13, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which are well taken and found to be convincing.
The following is an examiner’s statement of reasons for allowance of claim 21:  The prior art did not teach or suggest a connector as claimed by the applicant, specifically a connector as currently amended in independent claim 21, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which are well taken and found to be convincing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752